DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 07/29/2021 is acknowledged.  Claims 1, and 16 have been amended. 

Response to Arguments
	Applicant’s arguments have been fully considered, and have been found persuasive.  The prior art rejection over Fang is therefore withdrawn. 
	The species election of 10/07/2020 is withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art has been established on the record.  The prior art does not teach or make obvious the ex vivo contacting with the enzyme activities claimed of blood or plasma from patients with the diseases or conditions claimed.  Applicant’s invention has been found novel and nonobvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Claims 1-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657     

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657